Title: To George Washington from Josiah Quincy, 25–26 March 1776
From: Quincy, Josiah
To: Washington, George



May it please your Excellency,
Braintree [Mass.]March 25[-26]th 1776.

Your obliging Letter of Yesterday was handed to Me this Morning by General Wards Son: The Fleet still continues in Nantasket Road; and I can’t discern any Diminution of their Numbers: five or six Transports, and a Man of War arrived last Fryday afternoon; as the Man of War saluted the Admiral I suppose they came from England.
The Signal at the Light House was thrown out again on Saturday; but, the Wind has hitherto prevented the Arrival of any more Vessels. The Admiral has a Signal now flying at his main top mast Head: I wish it was in my Power to construe it.
Agreable to your Excellency’s Desire, as fast as I can find trust Worthy Persons, I shall give them Directions to make dilligent Search, after such Characters as you have described, and upon good Ground of Suspicion to apprehend and carry them to Head Quarters, or bring them to me for further Examination, as may be most convenient.
11 OClock. This Moment an Explanation of the above Signal occurrs: Part of the Fleet are come to Sail: I shall proceed, journalwise, to inform your Excellency of their Movements, ’till the Bearer, who is gone to see Colo. Tupper, returns.
1 OClock They are still coming to sail: near or quite fifty Sail are got out to Sea; about half of them Brigs, Schooners, and Sloops; one or two Frigates, and the remainder Transport Ships; their Course shaped for Cape Cod: May not this Division

be bound for Martha’s Vineyard, and the Islands in that Sound to procure fresh Provision for the Fleet, which is to rendevous at Hallifax, and from thence to proceed to Quebec?
3 OClock My Servant, who was directed to take an Account of the Number that have sailed, informs me, there are in all fifty two: One transport Brig: is just arrived: I expected Mr Ward would return with Col. Tupper, and have dined with me; from them I hoped to have gained further Intelligence, but am disappointed: I hear the Colo. is preparing a formidable fire Raft, which I wish may effectually operate, but, fear a single one will avail little.
Your Excellency’s tender Concern for the Restoration of my Health (which, Thanks to the Father of Mercies! is much mended) lays me under a fresh obligation to subscribe my Self, with cordial Gratitude and Esteem, Your Excellency’s obliged, and faithfull humble Servant

Josiah Quincy


P:S: 5 OClock The Adml has just now hoisted another Signal a Pendant under his Flagg two more Ships are under Sail going out of the Harbor: 7 O’Clock, Mr Ward & Colo. Tupper are just arrived: They are of Opinion, that the Ships which sailed to Day, have carried off the Tories, and are bound with them to Lewisburgh.
Tuesday Morng Mr Ward’s tarrying in Town, gives me a further Opportunity to inform your Excellency that the Fleet, consisting of about 100 Sail, chiefly large Ships, remain as they were last Night.
10 OClock The same Signal is now flying at the Admiral’s Main top mast Head as was hoisted yesterday morning: Scarce hoisted before it was lower’d again, & in abt ½ an hour a blew flag is flying at mizen Top mast Head and a Pendant at his mizen Peek.
11 O’Clock The above Signals are changed, for a red Ensign hoisted just under his Mizen Yard: A signal is just now hoisted upon the Top of the Light House, for Vessels in the Offing; and immediately followed, by a blew broad Pendant from the middle of the Tower: In less than 10 Minutes the Signal first mentioned vizt a Pendant is flying from his main top mast Head.
12 O’Clock A red Ensign is now flying at his mizen top mast

Head; a blew Ensign at his starboard mizen Shrouds, and a pendant thrown out between, by hand, & immediately taken in again.
2 OClock The 60 gun Ship in King Road is come to Sail & going down to Nantasket: The Admiral’s red Ensign is struck; the blew one remains: a large transport Ship and a Brig are just arrived within the Light.
If the foregoing Intelligence and the mode of it shou’d prove so agreable to y⟨our⟩ Excellency as to desire the Continuance of it whilst the Fleet remains h⟨ere⟩ please to let me know your Pleasure any Time before tomorrow Night, ’till which Time I shall continue to note down every remarkable Occurrence. Ut Suprâ


J.Q.
